1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ROGELIO MAY RUIZ,                                )   Case No. 1:17-cv-01404-AWI-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DIRECTING DEFENDANTS TO RE-
13            v.                                      )   SERVE MOTION FOR SUMMARY JUDGMENT
                                                          ON PLAINTIFF AT NEW ADDRESS OF RECORD
14                                                    )
     L. ARAKAKI, et al.,
                                                      )   [ECF No. 47]
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff Rogelio May Ruiz is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            On September 4, 2019, Defendants filed a motion for summary judgment. Although Plaintiff’s

20   motion was served at the address of record, the Court has updated Plaintiff’s address as reflected on

21   his motion for appointment of counsel filed in November 2018, and Defendants shall re-serve a copy

22   of their motion at his new address within ten (10) days from the date of service of this order.

23
24   IT IS SO ORDERED.

25   Dated:        October 7, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
